DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhatia et al. [US 10,005,564; Bhatia] in view of Huber [US 8,622,298].

Per claim 1.  Bhatia discloses a communication network 120 configured for connection with a cargo handling system 300 and a maintenance personnel, comprising: 
a first processor (e.g. included in controller 330); 
a first communication link 120 [col. 7, lines 52-59] connecting the first processor to the cargo handling system 300, the cargo handling system including a plurality of sensing agents 110 configured to monitor a status of a cargo load (e.g. object models/properties) [col. 10, lines 9-17] 
a second communication link connecting the first processor to the maintenance personnel  (e.g. transmits alert non-ULD object to maintenance personnel) [col. 11, lines 1-7 and col. 12, lines 20-34]; 
wherein the first processor (e.g. included in controller) is configured to receive a first load status data (e.g. object models/properties and sensing malfunction) from the cargo handling system over the first communication link (e.g. 120) and to transmit a second load status data (e.g. internal faults in each sensing agent to the maintenance personnel over the second communication link. (e.g. link from controller to maintenance personnel).  Bhatia does not explicitly mention that the second load status data transmits to a third party over the second communication link.  Huber teaches a loading system and method for loading a cargo hold of an aircraft, comprising a communication link (e.g. transmitter 50) transmits load status data (e.g. load identification data) to a third party 12-18 (e.g. logistic or service companies, freight forwards, airports and etc.) [Fig. 1, col. 6, lines 40-50 and col. 7, lines 16-21].  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to implement the recipient as third part as taught by Huber to the system of Bhatia, for the benefit of accuracy, since the third party be able to identify the load status to be transport, such as when, where and how it is being loaded on the aircraft.   

Per claim 2. Bhatia and Huber made obvious above, Bhatia further teaches “ System controller 330 may analyze the object model and query object database 340 to compare the object model against stored ULD models. In response to being unable to locate a match of the 

Per claims 3-4. Bhatia and Huber made obvious above, Bhatia further teaches the object property data is an image of the object, a video of the object and object dimension and object shape [col. 11, lines 20-33].  That the second load status data is representative of the status of the cargo load and it is a visual representation of the cargo load. 

Per claim 5. Bhatia and Huber made obvious above, except for not explicitly mention the status of the cargo load represents one or more of a pressure measurement, a temperature measurement or a humidity measurement within an aircraft envelope that surrounds the cargo load.  Huber further teaches “Environmental sensors for recording environmental data, e.g. temperature or humidity, may be provided in the cargo hold and/or on the ULDs wherein the data is stored in the identification devices and/or is stored and/or transmitted via the first transmitter device in particular together with time signals. In this way it is possible to monitor the "quality" of the transport and render it traceable such that the causes of any damage occurring to the freight can be logged” [col. 2, lines 50-60 and col. 7, lines 36-42].  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to employ the environmental sensors for detecting temperature or humidity 

Per claim 6. Bhatia and Huber made obvious above, Bhatia further teaches the controller 330 configured to determine unit load device (ULD) alert and non-ULD alert, the two different status data from the sensing agent system (e.g. first sensed status data, the object models and/or object properties, such as, size shape and image of object, which related to the object, and a second sensed status data, the internal faults in each sensing system 110, such as, a malfunctioning of occluded sensor unit,  faulty communication units, hardware and mechanical failure and power outage, which related to the performing of the cargo handling system) [col. 10, lines 55-67 and col. 11, lines 1-7].  Since, there are two different sensed status data, each data should be separately determined by its own unique processing circuity (e.g. processor, which may involve the comparison with references stored in memory).  That, the controller 330 would include more than one processing circuits (e.g. second processor) and each processor for separately receiving and analyzing the status data, including the status data of cargo handling system, such as the sensor malfunction or hardware failures and transmit to maintenance personnel [col. 12, lines 22-34].  Therefore, the second processor would be included in the controller and a third communication link (e.g. hardware failure signal) connecting the second processor to the cargo handling system, the second processor configured to receive a system status data from the cargo handling system.  



Per claim 8. Bhatia and Huber made obvious above, Bhatia further teaches “to notify a human operator, and/or to take remedial actions to resolve the detected issues. For example, system controller 330 may comprise logic to generate calibration commands to transmit to the faulty sensing agent 110. The calibration commands may comprise data commanding a sensing agent 110 to reposition, run diagnostics, and/or the like.” [col. 11, lines 1-7], the human operator take actions and responses to the calibration issue from the cargo handling system that constitutes of the second processor is configured to transmit a system update to the cargo handling system. 

Per claim 9. Bhatia and Huber made obvious above, Bhatia further teaches the calibration issue transmitted from cargo handling system to operator and the operator take actions in responded to the calibration issue.  Since, the calibration communication is related to the performing of cargo handling system and second processor, which different from the object properties communication, and that the calibration issue communication is a third communication link between the cargo handling system with the human operator. Thus, controller included the second processor is configured to transmit the system update to the cargo handling system over the third communication link.

Per claims 10-11. Bhatia and Huber made obvious above, Bhatia further teaches “a human operator may interface with an operator interface unit to provide motive force for the cargo (e.g., to facilitate movement of the ULD along cargo deck 12). For example, and in accordance with various embodiments, the human operator may manipulate control elements to selectively and electrically energize PDU's 28 in each of the five aforementioned sections 13, 15, 17, 19, and 21, to provide motive force for the cargo. Typically, these control elements may be mounted in an operator interface unit external, internal, or portable from aircraft 10” [col. 5, lines 20-29].  The human operator interface configured to communicate with cargo handling system, and transmitted the de-energize signal and cease movement of object through the cargo deck, and/or the like [col. 10, lines 47-51].  The non-ULD communication link between cargo deck and operator interface unit related to the mechanical performing of the cargo handling system, which different from the object properties status data.  Thus, controller established a separate communication link between cargo handling system with maintenance operator interface unit (e.g. auxiliary control unit), the system status data is related to the performing of the cargo handling system, that the established communication link constitutes a forth communication link.  

Per claim 12. Bhatia and Huber made obvious above, and further teaches “the operator interface unit may then selectively and electrically energize PDU's 29 to provide motive force for the ULD to move the ULD into the selected location. As a further example, and in accordance with various embodiments, the ULD's may also be loaded into cargo deck 12 using an autonomous control system. In that respect, and as discussed further herein, the autonomous control system may selectively and electrically energize PDU's 29 corresponding to a predetermined location in cargo deck 12 to store the ULD.” [col. 5, lines 45-55].  The maintenance operator interface unit (e.g. portable unit) selectively to control the power drive unit 

Per claim 13.  The claimed of method steps limitations are similarly to the limitations of system in claim 1 above, that the rejection would be in the same manner. 

Per claim 14.  The claimed of method steps limitations are similarly to the limitations of system in claim 2 above, that the rejection would be in the same manner.

Per claim 15.  The claimed of method steps limitations are similarly to the limitations of system in claim 4 above, that the rejection would be in the same manner.

Per claim 16.  The claimed of method steps limitations are similarly to the limitations of system in claim 5 above, that the rejection would be in the same manner.

Per claim 17.  The claimed of method steps limitations are similarly to the limitations of system in claim 6 above, that the rejection would be in the same manner. 

Per claim 18.  The claimed of method steps limitations are similarly to the limitations of system in claim 7 above, that the rejection would be in the same manner. 

Per claim 19.  The claimed of method steps limitations are similarly to the limitations of system in claim 8 above, that the rejection would be in the same manner. 
. 

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Donnelly et al. [US 2019/0213529] discloses a maintenance portable device which communication with cargo handling system. 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON M TANG whose telephone number is (571)272-2962. The examiner can normally be reached Monday-Friday 9:45-6:15 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/SON M TANG/            Examiner, Art Unit 2685              

/HAI PHAN/            Supervisory Patent Examiner, Art Unit 2685